                Case 2:19-cr-00232-JCC Document 161 Filed 07/23/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                    CASE NO. CR19-0232-JCC
10                               Plaintiff,                       ORDER
11          v.

12   CHARLES CROTEAU,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s unopposed Motion for Entry of
16   a Final Order of Forfeiture (Dkt. No. 160) seeking to forfeit, to the United States, Defendant
17   Charles Croteau’s interest in the following property:
18               1. Approximately $6,600.00 in U.S. currency seized on or about February 1, 2019;
19                  and
20               2. Approximately $20,944.01 in U.S. currency seized on or about February 1, 2019.
21          The Court, having reviewed the Government’s motion, as well as the other pleadings and
22   papers filed in this matter, hereby FINDS entry of a Final Order of Forfeiture is appropriate
23   because:
24              •   On May 10, 2021, the Court entered a Preliminary Order of Forfeiture finding the
25                  above-identified property forfeitable pursuant to 21 U.S.C. § 853 and forfeiting the
26                  Defendant’s interest in it, (Dkt. No. 130);


     ORDER
     CR19-0232-JCC
     PAGE - 1
              Case 2:19-cr-00232-JCC Document 161 Filed 07/23/21 Page 2 of 2




 1               •   The United States published notice of the pending forfeitures as required by 21

 2                   U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C), (Dkt.

 3                   No. 81), and provided direct notice to a potential claimant as required by Fed. R.

 4                   Crim. P. 32.2(b)(6)(A) in connection with the sentencing of Defendant Jason

 5                   Doherty, (Dkt. Nos. 81, 123, 123-1); and,

 6            •      The time for filing third-party claims has expired, and none were filed.

 7          NOW, THEREFORE, THE COURT ORDERS:

 8          1.        No right, title, or interest in the above-identified property exists in any party other
 9   than the United States;
10          2.        The property is fully and finally condemned and forfeited, in its entirety, to the
11   United States; and,
12          3.        The United States Department of Justice, and/or their representatives, are
13   authorized to dispose of the property as permitted by governing law.
14          DATED this 23rd day of July 2021.




                                                             A
15

16

17
                                                             John C. Coughenour
18                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
